                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:       /Z/c_; ((~

 MARIA HIDALGO AND ABUNDIO
 SANCHEZ, individually and as parents and
 natural guardians of L. S.,

                             Plaintiffs,                         No. l 9-CV-2590 (RA)

                        V.                                              ORDER

 NEW YORK CITY DEPARTMENT OF
 EDUCTION,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       As discussed on the record at today's hearing, the parties shall meet and confer in an

attempt to resolve this matter. In the event the parties are not able to reach a resolution, they shall

write a joint letter to the Court no later than January 6, 2020 describing the scope of the Department

of Education's obligation to notify parents about their child's pendency placement when, as here,

the parents have filed a 10-Day Notice and due process complaint and the child's pendency

placement is arguably unclear.

SO ORDERED.

 Dated:    December 5, 2019
           New York, New York
